Citation Nr: 0705627	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-11 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation for cervical strain, 
evaluated as 10 percent disabling from June 14, 2001 to March 
21, 2003, and rated 20 percent disabling thereafter.

2.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
September 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision rendered by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted an increased rating claim for 
chronic cervical strain and assigned a 10 percent disability 
rating, effective June 14, 2001, the date of the claim; and 
denied an increased rating claim for tinea pedis.  

Thereafter, in an April 2003 rating action the RO assigned a 
20 percent disability rating for cervical strain, effective 
March 21, 2003; and assigned a 10 percent disability rating 
for tinea pedis, effective June 14, 2001, the date of the 
claim.

The veteran also appears to have raised a claim for an 
earlier effective date for his service-connected disabilities 
of chronic cervical strain and tinea pedis, in his June 2001 
written statement and his May 2003 substantive appeal.  The 
RO has not yet developed this claim.  Therefore, the matter 
is referred for appropriate VCAA notice and adjudication.


FINDINGS OF FACT

1.  For the period of June 14, 2001 to March 20, 2003 a 
cervical strain disability primarily manifested with pain, 
but no objective evidence of limited motion, clinical 
deformity, spasms or tenderness.

2.  For the period beginning March 21, 2003 a cervical strain 
disability primarily manifested with moderately limited 
motion, and without evidence of ankylosis, or intervertebral 
disc syndrome with incapacitating episodes.

3.  Tinea pedis currently manifests with itching and scaly 
dermatitis, which affects less than 1 percent of the 
veteran's total body, and zero percent of exposed areas.

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 10 percent prior to March 21, 2003, and in excess of 20 
percent thereafter; for service-connected chronic cervical 
strain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5285, 5287, 5290, 5293 (before September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).

2.  The criteria for a rating in excess of 10 percent for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002); 38 C.F.R. §§ 4.118 7806, 7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in June 2001.  
In correspondence dated in November 2001, May 2003, and 
August 2006, he was substantially notified of the provisions 
of the VCAA as they pertain to the issue of increased 
disability ratings.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in November 2006.  As indicated above, there has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  

Factual Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

Chronic cervical strain

5287
Spine, ankylosis of, cervical

Unfavorable 
40

Favorable 
30
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003)

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

529
3
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so;
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnosis code or codes;
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
(Effective prior to September 26, 2003)

**Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
10
0
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 

10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
Effective September 26, 2003
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  


   
38 C.F.R. § 4.71a, Plate V (2006)

During the course of this appeal the regulations regarding 
evaluations of the spine were revised.  Pursuant to 
VAOPGCPREC 7-2003, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

It must be explained that in March 2002, when the veteran 
received an increased disability evaluation for cervical 
strain; a 10 percent rating was assigned; effective June 14, 
2001 the date of the claim.  Thereafter, the RO increased the 
evaluation to 20 percent, effective March 21, 2003.

The veteran contends he is entitled to an increased 
disability rating for chronic cervical strain.  After review 
of the evidence of record, the Board finds that an evaluation 
in excess of 10 percent for, the period June 14, 2001 to 
March 20, 2003; and an evaluation in excess of 20 percent, 
for the period commencing March 21, 2003, is not warranted.

The veteran did not submit any medical records in support of 
his claim nor did he identify any recent medical treatment 
for his cervical spine disability.  The veteran underwent a 
VA orthopedic examination in January 2002.  He reported pain 
in his neck after prolonged sitting, heavy lifting, or sit-
ups.  His pain sometimes radiated to the low back and 
shoulders.  The veteran did not report any paresthesias or 
weakness in the upper extremities.  Physical observation 
revealed no spasm or tenderness or limitation of motion of 
the cervical spine.  However, there was neck pain when 
pressure was applied downward on the neck. There was no 
clinical deformity observed in any part of the spine.  Deep 
tendon flexes were equal and active in the upper extremities 
and the veteran had a good grip when squeezing the examiner's 
fingers.  The diagnosis was chronic cervical strain.

The Board has considered the applicability of the earlier 
diagnostic codes for rating the service-connected cervical 
spine disability for the period of June 14, 2001, to March 
20, 2003, and notes that there is no objective evidence of 
ankylosis of the spine; nor any disc pathology which would 
warrant evaluations under such schedular criteria.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, and 5293 
(effective prior to September 26, 2003).  Thus, no higher 
ratings may be assigned based on these diagnostic codes.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

Applying the regulations in effect at the time, the veteran 
did not meet the criteria for a compensable rating under 
Diagnostic Code 5290, since he had a full range of motion in 
his cervical spine.  However, it appears that the RO 
considered the veteran's complaint of cervical neck pain, and 
objective findings such as pain upon manipulation; and 
therefore increased the rating to 10 percent.  See 38 C.F.R. 
§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thus, the Board finds that the 10 percent evaluation 
assigned adequately reflects the degree of impairment of the 
chronic cervical strain for the period of June 14, 2001 to 
March 20, 2003.

The Board also finds that for the period beginning March 21, 
2003 an evaluation in excess of 20 percent is not warranted.

The veteran underwent VA orthopedic examinations in March 
2003, June 2003, and September 2006.  At the March 2003 
examination the veteran reported upper back and neck pain.  
He denied medical treatment or surgery for his back, and 
flare-up of symptoms.  The veteran denied associated 
symptoms, including weight loss, or weakness complaints.  He 
was able to walk without assistive devices for a half mile 
and one hour and his gait was steady.  The veteran was 
independent in all activities of daily living.  Neck pain was 
worse when it was cold.

Upon observation, the range of motion for the cervical neck 
included: forward flexion to 28 degrees, extension to 30 
degrees; right and left lateral flexion to 40 degrees; left 
rotation to 42 degrees and right rotation to 46 degrees.  
There was evidence of painful motion at the end of the 
forward flexion and left lateral rotation.  There was 
objective evidence of painful motion and mild spasms.  The 
veteran was not additionally limited by pain, fatigue, and 
weakness.  There was tenderness of the neck area at cervical 
area C7.  The neurology examination did not reveal any 
sensory or motor deficits.  There was no evidence of 
vertebral fracture.  X-rays showed no significant 
osteoarthritis.

The veteran underwent a VA medical examination in June 2003.  
During this examination, the veteran reported he used Motrin 
for his neck pain on and off since service, which was 
moderately helpful.  He had not used Motrin for the past 
year.  He denied any chiropractic treatment since military 
service.  Upon observation, the range of motion for the 
cervical neck included: forward flexion to 30 degrees, 
extension to 30 degrees; right and left lateral flexion to 15 
degrees; left rotation to 70 degrees and right rotation to 75 
degrees.  The overall examination of the neck was noted as 
normal and the examiner indicated there was no worsening of 
the veteran's neck based on the March 2003 findings.  The 
examiner also indicated that March 2003 x-rays were normal. 

The veteran underwent another VA examination in September 
2006, where he reported sharp, constant neck pain was which 
averaged a level of 8, on a scale of pain of 1-10.  The 
veteran denied any bowel or bladder difficulty.  The veteran 
was independent in activities of daily living.  He did not 
use a brace or other assistive device.  He reported no 
additional limitation following repetitive use or during 
flare-ups.  He denied having any incapacitating episodes in 
the past year.  

Physical examination of the cervical spine demonstrated no 
gross deformity.  There was mild tenderness to palpation over 
the lower portion of the bilateral cervical paraspinals.  The 
range of motion for the cervical neck included: forward 
flexion to 40 degrees, extension to 25 degrees; right and 
left lateral flexion to 20 degrees; bilateral rotation to 30 
degrees, all with pain at the end of the motion.  Following 
five repetitive range of motion tests, the pain and range of 
motion stayed the same.  There was no evidence of fatigue, 
weakness, or lack of endurance.  Muscle strength was 5/5 in 
bilateral lower extremities.  The diagnostic impression was 
chronic neck and bilateral upper extremity pain, due to disc 
herniation at C6-C7, cervical radiculopathy and mild spinal 
cord compression.  A follow-up MRI in October 2006 revealed a 
small central and right paramidline focal disc herniation at 
C6-C7, with mild impingement on the ventral contour of the 
spinal cord.  There was no stenosis.  The remainder of the 
study was normal.

Based on review of the probative medical evidence since March 
21, 2003, an evaluation in excess of 20 percent for the 
veteran's chronic cervical strain is not warranted.  Using 
the rating criteria in effect prior to September 26, 2003, 
the Board observes no evidence of severely limited motion.  
The veteran accomplished forward flexion to 28 and 30 
degrees, at the March and June 2003 examinations.  The 
combined ranges of cervical motion at these examinations were 
226 and 235, respectively.  In addition, the Board observes 
no evidence of cervical spine ankylosis; or any 
incapacitating episodes due to intervertebral disc syndrome, 
requiring bed rest and treatment, as prescribed by a 
physician.  Finally, there is no evidence of any bowel or 
bladder impairment as a result of the cervical disorder.  As 
such, the evidence does not allow for a disability rating 
higher than 20 percent under the old regulations.  See 
Diagnostic Codes 5287, 5290, and 5293 (effective prior to 
September 2003).

Applying the revised (new) rating criteria, to evidence 
received after the effective dates of the revised regulations 
(the September 2006 examination report), it is apparent that 
the criteria for a higher rating is still not met, as the 
veteran's demonstrated forward flexion to 40 degrees is a 
range of motion greater than that which required for the next 
highest evaluation under the general rating formula.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237, (effective September 
2003).  There also is no evidence of ankylosis.  Finally, 
although the recent findings shows evidence of disc 
pathology- there is no indicating that the veteran suffered 
from any incapacitating episodes due to intervertebral disc 
syndrome, within the past 12 month period, which warrant 
consideration under Diagnostic Code 5243.  Therefore, the 
Board finds a rating in excess of 20 percent disability for 
the period beginning March 21, 2003, is not warranted.

In the present case, the Board has considered 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
but finds that the disability picture for the veteran's 
chronic cervical strain do not nearly approximate the 
criteria for higher ratings than assigned, for the period 
under review.

Tinea Pedis

During the pendency of this appeal, the criteria for 
evaluating skin disorders were revised, effective August 30, 
2002.  As such, the version most favorable to the veteran 
will apply, absent congressional intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  

780
6
Dermatitis or eczema.
Ratin
g
 
With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50
 
With exudation or itching constant, extensive 
lesions, or marked disfigurement
30
 
With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10
 
With slight, if any, exfoliation, exudation or 
itching, if on
0
Diagnostic Code 7806, effective prior to August 30, 2002

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 
 
Diagnostic Code 7806, effective August 30, 2002

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of inguinal 
area (jock itch), tinea cruris): 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability.
Diagnostic Code 7813, effective August 30, 2002

The veteran contends he is entitled to an increased 
evaluation for tinea pedis, currently evaluated as 10 percent 
disabling.  The Board has reviewed the evidence regarding the 
veteran's tinea pedis; however, even with consideration of 
the old and the revised regulations, the criteria for a 
higher rating have not been met.  

The veteran underwent a VA examination in January 2002.  He 
reported a history of a fungal infection of his feet, which 
was treated with topical medicine in the military which did 
not help.  Physical observation revealed plantar moccasin 
scaling and maceration of the toe spaces.  The diagnosis was 
tinea pedis.  

At a VA dermatological examination in March 2003 the 
veteran's tinea pedis manifested with burning and pruritis.  
It was intermittent, but worse in warm weather.  The veteran 
reported over-the-counter treatment with Desenex, with some 
relief.  He denied systemic symptoms.  He indicated that the 
tinea pedis interfered with walking because of the severe 
pruritis.  On physical examination the feet showed scaling in 
a moccasin distribution, with scaling of the toe webs.  
Diagnosis was tinea pedis.

At a VA examination in September 2006 the veteran reported 
his tinea pedis had been chronic, yet intermittent, since 
leaving the military.  He indicated he usually gets the tinea 
pedis about 8 months out of the year, although it is not 
progressive from onset.  He most recently used Tinactin 
cream, twice daily, for the past year, but no did not receive 
any systemic treatment.  He has difficulty sleeping at night, 
2-3 times a week due to itching.  He denied fevers, chills, 
night sweats, or functional impairment.  

Upon physical examination, the veteran's feet showed patches 
of scaly dermatitis between the toes, bilaterally.  There was 
no deep tissue involvement, ulceration, or scarring noted.  
Both feet are affected, with the right being worse than the 
left.  The lesions occupied less than 1 percent of the 
veteran's total body area and zero percent of the exposed 
area.  The lesions caused no other disfigurement.  

The Board has considered the applicability of the earlier 
diagnostic codes for rating the service-connected tinea pedis 
disability.  The criteria in effect prior to August 30, 2002 
provided that new growths on the skin were to be evaluated 
analogous as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
See 38 C.F.R. § 4.118 Diagnostic Codes 7813, 7806 (effective 
prior to August 30, 2002).  Based upon the VA examinations, 
it is evident there was no objective evidence of constant 
itching or exudation, extensive lesions, or marked 
disfigurement- which would warrant a higher rating of 30 
percent under the old criteria.  The veteran has stated to VA 
examiners that his pruritis was intermittent, not constant.  
Additionally, there is no objective evidence of extensive 
lesions or marked disfigurement.  No higher evaluations can 
be assigned pursuant to any other potentially applicable 
diagnostic code.  See Butts v. Brown, 5 Vet. App. at 539.  
Even if such consideration were appropriate, in the absence 
of medical evidence of, or analogous to, disfiguring scars on 
the head, face or neck, or burn scars, there is no basis for 
assignment of a higher evaluation tinea pedis under 
Diagnostic Codes 7800, 7801, or 7802, respectively.

The criteria which became effective August 30, 2002 provide 
that tinea pedis is to be rated as disfigurement of the head, 
face or neck, scars, or dermatitis, depending on the 
predominant disability.  As noted, the predominant disability 
of the veteran's tinea pedis is itching and scaling of the 
skin.  It has not resulted in scars and disfigurement of the 
head, face or neck.  Therefore, the disability is properly 
rated under the criteria for evaluation of dermatitis or 
eczema under Diagnostic Code 7806.

Using the revised criteria, the evidence does not support a 
20 percent evaluation under the revised Diagnostic Code 7806.  
Tinea pedis does not cover more than 20 to 40 percent of the 
veteran's entire body, nor is 20 to 40 percent of exposed 
areas affected.  It also has not been shown that the veteran 
requires systemic therapy such as corticosteroids or other 
immunosuppressive drugs or required systemic therapy for 
duration of 6 weeks or more in the past year.  The veteran's 
September 2006 VA examination shows that only 1 percent of 
the total body is affected, and zero percent of exposed 
areas, which is significantly lower than the requirements for 
the next highest disability rating of 30 percent.  Moreover, 
the veteran has used only over-the-counter topical therapy, 
and no systemic treatment, according to his own statements.  
Therefore, the assignment of a 10 percent rating, and no 
higher, is warranted for the entire appeal period.

In closing, the Board also finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to either the service-connected 
cervical strain or tinea pedis that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

An increased evaluation for service-connected chronic 
cervical strain; which is rated as 10 percent disabling from 
June 14, 2001 to March 20, 2003, and rated as 20 percent 
disabling thereafter, is denied.  

An increased evaluation for tinea pedis, currently evaluated 
as 10 percent disabling is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


